Citation Nr: 1110172	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his mother 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to January 1985, with a subsequent period of service with the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in January 2010.  A transcript of this proceeding has been associated with the claims file.  At that time the Veteran submitted additional evidence, along with a waiver of initial RO consideration.

This appeal was certified to the Board as two issues: (1) whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for schizophrenia, and (2) entitlement to service connection for depression.  However, as detailed below, these issues can be consolidated.

The Veteran's original claim for service connection for schizophrenia was initially denied in an unappealed October 1988 rating decision.  The Veteran attempted to reopen the claim on a number of occasions, most recently in an unappealed January 1998 rating decision.  In July 2006, service personnel records were associated with the claims file which were not previously of record.  These records reflect that the Veteran committed to a six-year period of Reserve service in January 1988, around the Veteran's first hospitalization for schizophrenia in April 1988.  VA regulations provide that if relevant service department records are associated with the claims file after VA issues a decision on a claim, VA will reconsider the claim without regard to the provisions of 38 C.F.R. § 3.156(a), which provide for the standard for reopening previously denied claims based on new and material evidence.  38 C.F.R. § 3.156(c) (2010).  Consequently, the Board will address entitlement to service connection for schizophrenia on the merits.  See 38 C.F.R. § 3.156(c).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Hence, the Board has combined the separately alleged psychiatric symptoms and diagnoses into one claim of service connection for an acquire psychiatric disorder, to include paranoid schizophrenia and depression.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

A determination has been made that additional evidentiary development is necessary.  

At his January 2010 Travel Board hearing the Veteran testified that he experienced psychiatric symptoms during Reserve duty.  He alleged that it was first diagnosed during annual training in 1988.  Service personnel records confirm the Veteran committed to a 6-year period of service with the Army Reserve in January 1988.

A review of the available service treatment and personnel records contained in the claims file fails to disclose any records related to the Veteran's apparent Army Reserve service.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include military records. 38 C.F.R. § 3.159(c)(2) (2010).  Upon remand, an attempt should be made to obtain any treatment records from such service, and verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve.

Moreover, the Veteran's VA outpatient treatment records note his intent to file a claim for benefits with the Social Security Administration (SSA) related to his psychiatric disability.  See, e.g., VA outpatient treatment note dated in December 2008.  Despite the reference to SSA records in the claims file, it does not appear that any efforts have been undertaken to obtain the same.  The SSA records are potentially pertinent to the claim and therefore should be obtained for consideration in connection with the instant appeal.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (noting that VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

In addition, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there are numerous diagnoses of paranoid schizophrenia of record.  The first McLendon element is therefore met.  Turning to the second McLendon element, the Veteran has testified that he was depressed during active duty, a symptom which he is competent to report.  Arguably, McLendon element two is met.  As to McLendon element three, the Veteran provided testimony as to his current symptoms and his belief that the disability was incurred during service.  Thus, arguably, McLendon element three is met.  Despite this and other evidence of record, there remains a question as to the current nature, extent, and etiology of the claimed acquired psychiatric disability.  Accordingly, a VA examination and opinion are required.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service entity and request that it: 

(a) verify the Veteran's complete periods of active duty, active duty for training and inactive duty for training with the Army Reserve; and 
(b)  forward all available service treatment and personnel records associated with such duty for incorporation into the claims.

Perform any and all follow-up as necessary, and document negative results.

2.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

3.  After completing the above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability diagnosed. The claims file must be reviewed in conjunction with the examination, and the examiner should be provided the Veteran's verified dates of active duty for training.  All testing deemed necessary must be conducted and results reported in detail.  Based on the review of the file and the psychiatric examination, the examiner is asked to render an opinion as to the appropriate diagnosis or diagnoses for this Veteran.  Further, the examiner is asked to opine on the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disability is causally related to his period of active service from February 1982 to January 1985, or any incident thereof?

(b) Is it as least as likely as not (50 percent or greater probability) that psychoses manifested to a compensable degree within one year of discharge from active duty, or by January 1986?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disability was incurred or was aggravated in the line of duty during any period of ACDUTRA, or any incident thereof?

The examiner must set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.

Furthermore, if the examiner cannot provide an etiology opinion without resorting to speculation, the examiner must so state, and provide a rationale for why he or she cannot opine without speculating.

4.  Then, after completion of any other notice or development indicated by the state of the record, readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

